ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 11/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Withdrawn Claim
Claim 25 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently, claims 1, 25, 27, 28, 30, 31, 33-44, 46-53 are being examined on the merits.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Steven M. Hoffberg on 11/29/2021.
Instructions to amend the application were as follows:
Claims 1, 25, 27, 28, 30, 33-38, 40- 43  to be amended as follows:

1. (Currently Amended) A method of inducing [[a]] sleep [[cycle]] in a subject, comprising:
providing a system according to claim 25;
modulating the waveform on the at least one of the visual stimulus and the auditory stimulus for use in visual or auditory stimulation of the subject;
presenting the output having the modulated waveform to the subject, to induce [[the]] sleep [[cycle]] in the subject.

25. (Currently Amended) A system for inducing sleep in a subject, comprising:
a memory configured to store a plurality of waveforms, 
each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by at least one automated processor,

the derived at least one of temporal and spatial pattern being  transformed into a waveform for modulating  a visual stimulus and an auditory stimulus;
an audiovisual stimulator producing an audio stimulus and a visual stimulus, configured to retrieve a respective waveform from the memory and at least one of frequency modulate, amplitude modulate, and pulse [[frequency]] modulate the waveform on  the visual stimulus and the auditory stimulus, for use in stimulating a subject to induce [[a]] sleep; and
an output port configured to present the modulated waveform to the subject.

27. (Currently Amended) The system of claim 25, [[further comprising]] wherein the at least one processor is configured to: perform a statistical analysis of the neural correlates of the brainwaves representing a respective sleep stage to reduce dimensionality, comprising at least one of a Principal Component Analysis (PCA), a Spatial Principal Component Analysis (Spatial PCA), a Kernel Principal Component Analysis (Kernel PCA), a Nonlinear Principal Component Analysis (NLPCA), an Independent Component Analysis (ICA), Singular Value Decomposition (SVD), Factor Analysis, a Gaussian Process Latent Variable Model (GPLVM), a Curvilinear Component Analysis (CCA), a Diffeomorphic Dimensionality Reduction (Diffeomap), a Gelfand transform, a Fourier transform, a Fourier-Pontryagin transform, a Laplace transform, a short-time Fourier transform (STFT), a fractional Fourier transform (FRFT), Laplacian Eigenmaps, a spectral analysis, a wavelet analysis, an eigenvector-based multivariable analysis, a factor neural correlates of the brainwaves representing a respective sleep stage as the waveform in the memory.  
28. (Currently Amended) The system of claim 25, wherein the neural correlates of the brainwaves representing at least one sleep stage are derived from a donor, and the subject and the donor are different humans.
30. (Currently Amended) The system of claim 25, wherein the [[the]]  auditory  stimulus is modulated to provide at least one of a binaural beats stimulation and an isochronic tones stimulation.
33. (Currently Amended) The system of claim 25,
wherein the  plurality of waveforms are each transformed using non-linear dimensionality reduction into respective sleep stage-specific waveforms,
wherein the sleep stages comprise a sleep cycle, comprising a REM sleep stage,
wherein the audiovisual stimulator is configured to select a waveform from the stored plurality of waveforms.

34. (Currently Amended) The system of claim 25, wherein the plurality of sleep stages [[differ]] each differ with respect to at least an associated characteristic brainwave pattern, 
the audiovisual stimulator being configured to select respective waveforms from the memory comprising [[in]]  a natural sequence of sleep stages comprising at least one full sleep cycle.

neural correlates of the brainwaves representing a respective sleep stage comprising an electroencephalographic recording of at least two full sleep cycles of at least one human.
36. (Currently Amended) The system of claim 25, further comprising an input port configured to receive feedback for monitoring the sleep stage of the subject during presentation of the modulated waveform to the subject, distinct from recording of the neural correlates of the brainwaves representing at least one sleep stage, wherein the  audiovisual stimulator is configured to adapt the waveform selectively dependent on the feedback for monitoring the sleep stage.
37. (Currently Amended) The system of claim 36, [[further comprising:]] wherein the at least one automated processor is configured to:
define a series of target sleep stages of a sleep cycle having a plurality of sleep stages in a sequence;
select a sequence of waveforms from a plurality of stored waveforms based on the defined target sleep stages of the sleep cycle and the feedback; and
transition  the subject between a first target sleep stage and a second target sleep stage of the sleep cycle.
38. (Currently Amended) The system of claim 37, wherein the at least one automated processor is further configured to determine, dependent on the feedback, whether the subject is in the second target sleep stage of the respective sleep cycle, and modify the selected sequence of waveforms [[in]] dependent[[ce]] on the determination.

instructions to define a waveform pattern comprising at least one of a temporal and a spatial pattern derived from  brainwaves of at least one sleep stage from a human, 
each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by the processor,

instructions to at least one of frequency modulate, amplitude modulate, and pulse modulate the waveform pattern on a visual stimulus and an auditory stimulus for presentation to the subject through an audiovisual stimulator; and
instructions for controlling the modulation of the waveform pattern to progress through a sequence according to a sleep cycle comprising a plurality of sleep stages.

41. (Currently Amended) The non-transitory computer readable medium according to claim 40, further comprising:
instructions for performing a dimensionality reduction algorithm on the neural correlates of the brainwaves to derive the waveform from the brainwaves; and
configured to [[adapted to cause]] entrain brainwaves [[entrainment]] of the subject.

42. (Currently Amended) The non-transitory computer readable medium according to claim 40,
wherein the waveform pattern comprising the at least one of the temporal and the spatial pattern is derived from the neural correlates of the brainwaves of a subject [[in]] during different [[of]] sleep stages,
further comprising instructions for receiving a feedback signal indicative of a sleep stage  of the subject, wherein the defined waveform pattern is selected selectively dependent on at least the feedback signal.

43. (Currently Amended) A system for inducing sleep in a subject, comprising:
a nonvolatile memory configured to store data defining at least one waveform, extracted from brainwaves of at least one donor while in at least one stage of asleep, 
each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by at least one automated processor,

the at least one automated processor, configured to:

generate a modulation pattern from the data representing a respective waveform from the memory, modulated with respect to at least one of a frequency, an amplitude, and a pulse; and
at least one audio-visual stimulator, operatively connected to the at least one processor and being configured to:
receive the modulation pattern, and
modulate each of an audio perceptual output and a visual perceptual output with the modulation pattern synchronized with each other,
wherein the at least one audio-visual stimulator is further configured to entrain brainwaves of the subject with the at least one temporal pattern of the brainwaves specific to the at least one donor for the respective stage of sleep.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 25, the prior art of record fails to disclose or render obvious sleep inducing system … comprising: a memory configured to store a plurality of waveforms,  each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by at least one automated processor, the derived at least one of temporal and spatial pattern being  transformed into a waveform for modulating  a visual stimulus and an auditory stimulus; an audiovisual stimulator producing an audio stimulus and a visual 
As per independent Claim 40, the prior art of record fails to disclose  or render obvious a non-transitory computer readable medium, storing instructions for controlling a programmable processor for presenting at least one of a visual stimulus and an auditory stimulus to a subject … comprising: instructions to define a waveform pattern comprising at least one of a temporal and a spatial pattern derived from  brainwaves of at least one sleep stage from a human, each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by the processor, instructions to at least one of frequency modulate, amplitude modulate, and pulse modulate the waveform pattern on a visual stimulus and an auditory stimulus for presentation …and for controlling the modulation of the waveform pattern to progress through a sequence according to a sleep cycle comprising a plurality of sleep stages in combination with all the other features, combination and arrangement of features as now explicitly, positively and specifically recited by the Applicant in claim 40.
As per independent Claim 43, the prior art of record fails to disclose or render obvious a sleep inducing system …comprising: a nonvolatile memory configured to store data defining 
US 20170319817 A1  to Morishima discloses sleep guidance device in which the biorhythm acquirer acquires a biorhythm of another/donor human subject differing from the target human subject/recipient, and the sleep depth estimator estimates the sleep depths of the human subject from the biorhythm of the human subject acquired by the acquirer, and estimates sleep depths of the other human subject from a biorhythm of the other human subject/donor human acquired by the acquirer, and the stimulus controller controls the stimulus imparter such that time changes in the sleep depths estimated for the human 
US 20130131537 A1 to Tam disclose system for Tong Ren brainwave entrainment (TRBE) comprising recording and processing electroencephalogram (EEG) signals of a practitioner/donor during a session; selecting a recorded session; connecting a Tong Ren Wave transducer to audio output of an audio/music player; activating the Tong Ren Wave transducer by playing the selected Tong Ren Wave file from the audio/music player; placing the Tong Ren Wave transducer against the surface of the body of recipient for a specific area to be stimulated.
US 20070084473 A1 to Hewett; Adam for disclosing  a method for incorporating brain wave entrainment into an audio composition by selectively modulating musical elements within the composition by specifying and modulating individual frequency components in an audio composition, according to the desired brain wave state, allowing brain wave entrainment to be incorporated into an audio composition by disguising the modulations as natural instrumental qualities similar in terms of modulating the waveform on at least one of a visual stimulus and an auditory stimulus, for use in stimulating a subject.
US 5356368 A to Monroe; Robert A. for disclosing methods and apparatus for entraining recipient human subject brain patterns, employing frequency following response (FFR) techniques, in order to facilitate attainment of desired states of consciousness in the recipient human subject. In one embodiment, a plurality of electroencephalogram (EEG) waveforms from multiple donors, characteristic of a given state of consciousness, are combined to yield an EEG waveform to which recipient human subject is made more susceptible similar to that disclosed and claimed.
However, patentable subject-matter (i.e. human donor derived sleep inducing waveforms that entrain a recipient human wherein each waveform being derived from dimensionally-reduced neural correlates of at least two different sleep stages processed to derive, for each of the at least two different sleep stages, at least one of a temporal and a spatial pattern having lower dimensionality than the neural correlates, wherein the dimensionally-reduced neural correlates are produced according to a statistical process by at least one automated processor in combination with all the other features, combination and arrangement of features  in the respective independent claims as now explicitly, positively and specifically recited by the Applicant) as now explicitly, positively and specifically recited by the Applicants  in the respective independent claims 25, 40 and 43 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 1, 27, 28, 30, 31, 33-39 which depend upon independent base claim 25, dependent claims 1, 27, 28, 30, 31, 33-39 are allowable due to their direct/indirect dependency on allowable base claim 25. 
As per dependent claims 41-42 which depend upon independent base claim 40, dependent claims 41-42 are allowable due to their direct/indirect dependency on allowable base claim 40. 
As per dependent claims 44, 46-53 which depend upon independent base claim 43, dependent claims 44. 46-53 are allowable due to their direct/indirect dependency on allowable base claim 43. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        December 3, 2021